1.In the amendment dated July 25, 2022, Applicant has mis-numbered the claims.  Note that original claim 8 has apparently been cancelled and the limitations therein put into amended claim 1.  However, the amendment does not show that claim 8 has been cancelled, but rather original claim 9 is now designated as claim 8.  Hence, claims 8-14 submitted in the amendment of July 25, 2022 should actually be claims 9-15, with an indication that claim 8 has been cancelled.  Any subsequent communication should correct the numbering of the claims.  For the time being, the number used for the claims is the number used in the amendment followed by the actual—ie, to be corrected to—number in parentheses.   
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 14 (ie, 14 and 15) is/are rejected under 35 U.S.C. 103 as being unpatentable over Nyong’o et al 2015/0127132 in view of European Patent Application 2,980,629 essentially for reasons of record as set forth in paragraphs 2-4 of the previous action with these additional comments.
While aspects of the method have been set forth more explicitly such that the method is considered to be allowable over the art, such cannot be said for the article claim 13 (14) or the method of use claim 14 (15).  While the aspects of plastic deformation may not be taught in the prior art, such constitutes a process limitation that does not affect the article or its method of use.  It is submitted that the lens portions of either of the applied references meet the instant limitation of a front side being planar—or curved—in the horizontal direction and straight—ie, planar—in the vertical direction.  Further, it is submitted that the exact design –ie, planarity or curvature—of the front side of the lens portions would have been well within the skill level of the art dependent on design and/or fit or corrective feature.  
3.Applicant's arguments filed July 25, 2022 have been fully considered and are persuasive with respect to the claimed method.  However, they are not persuasive with respect to the instant article or method of use thereof.  An article does not “know” how it is made and it is submitted that the structural characteristics of the instant article are in fact taught in the applied prior art.
4.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742